DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,722 to Simovich in view of US 6,881,023 to Sullivan.
Regarding claim 1 Simovich discloses a fork-carriage apparatus for a lift truck and configured for pulling a load, comprising: a) a mounting frame (54) assembly mountable to the lift truck for vertical movement; b) a side shifter frame assembly (70) a pivot frame assembly (40) pivotably mounted to the side shifter frame assembly for 
Simovich does discloses the pivot frame connected between the mounting frame and the side shifter frame rather than the side shifter frame being connected between the mounting frame and the pivot frame and thus does not disclose the particular sequence of frames as claimed.   Simovich also does not disclose e) at least one load-pulling connector mounted to the pivot frame assembly and configured to connect the load to the fork-carriage apparatus for pulling the load.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Simovich to include the side shifter frame being connected between the mounting frame and the pivot frame, resulting the claimed sequence of frames, because both reversal and rearrangement of parts are generally within the level of ordinary skill in the art. See MPEP 2144.04 VI A and C.
Sullivan teaches a fork carriage including at least one load-pulling connector (12) mounted to the assembly and configured to connect the load to the fork-carriage apparatus for pulling the load to provide a quick and efficient way to secure or suspend loads (see col. 3 lines 15-30).  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Simovich to include, at least one load-pulling connector mounted to the pivot frame assembly and configured to connect the load to 
Regarding claim 2 Sullivan teaches the at least one load-pulling connector includes a lifting bracket (12) configured to connect the load to the fork-carriage apparatus for suspending the load (col. 3 lines 13-21).
	Regarding claim 3 Sullivan teaches the lifting bracket is configured for connection of a sling hook (col. 3 lines 13-21 and col. 3 line 1).
Regarding claim 4 the combination teaches the pivot frame assembly includes a lower cross member, an upper cross member above the lower cross member, and a pair of spaced apart first and second side members connecting the upper and lower cross members (see Simovich figure 5).  
The combination does not explicitly disclose the lifting bracket is fixed to an underside surface of the lower cross member.  That said the exact positioning of the bracket is a matter of design choice and thus would have obvious to one of ordinary skill in the art at the time of Applicant’s filing.  See MPEP 2144.04 VI A and C.
	Regarding claim 5 the combination is silent regarding how the bracket is connected, that said welding with well-known and widely used in the art and thus it would have obvious to one of ordinary skill in the art at the time of Applicant’s filing to include the lifting bracket is welded to the underside surface.
	Regarding claim 6 the combination teaches the lifting bracket is centered along a length of the lower cross member (see discussion of claim 4 above, and Sullivan showing the ring centered laterally).

Claims 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,722 to Simovich in view of US 2005/0254923 to Gorski.
Regarding claim 1 Simovich discloses a fork-carriage apparatus for a lift truck and configured for pulling a load, comprising: a) a mounting frame (54) assembly mountable to the lift truck for vertical movement; b) a side shifter frame assembly (70) a pivot frame assembly (40) pivotably mounted to the side shifter frame assembly for translating therewith, the pivot frame assembly pivotable about a pivot axis extending perpendicular to the lateral axis, the pivot axis fixed to translate with the side shifter frame assembly; d) a fork assembly (see figure 5) mounted to the pivot frame assembly for pivoting therewith, the fork assembly including a pair of forks (74) projecting from the pivot frame assembly parallel to the pivot axis.
Simovich does discloses the pivot frame connected between the mounting frame and the side shifter frame rather than the side shifter frame being connected between the mounting frame and the pivot frame and thus does not disclose the particular sequence of frames as claimed.   Simovich also does not disclose e) at least one load-pulling connector mounted to the pivot frame assembly and configured to connect the load to the fork-carriage apparatus for pulling the load.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Simovich to include the side shifter frame being connected between the mounting frame and the pivot frame, resulting the claimed sequence of frames, because both reversal and rearrangement of parts are generally within the level of ordinary skill in the art. See MPEP 2144.04 VI A and C.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Simovich to include, at least one load-pulling connector mounted to the pivot frame assembly and configured to connect the load to the fork-carriage apparatus for pulling the load, as taught by Gorski, to provide a load securing point for connecting a chain etc.
	Regarding claim 7 Gorski teaches the at least one load-pulling connector includes a first hook configured to connect the load to the fork-carriage apparatus for towing the load (para 0022).
Regarding claim 8 the combination teaches the pivot frame assembly includes a lower cross member, an upper cross member above the lower cross member, and a pair of spaced apart first and second side members connecting the upper and lower cross members (see Simovich figure 5).  
The combination does not explicitly disclose the first hook is fixed to the inboard surface of the first side member. That said the exact positioning of the hook is a matter of design choice and thus would have obvious to one of ordinary skill in the art at the time of Applicant’s filing.  See MPEP 2144.04 VI A and C.
	Regarding claim 9 the combination is silent regarding how the hook is connected, that said welding with well-known and widely used in the art and thus it would have obvious to one of ordinary skill in the art at the time of Applicant’s filing to include the first hook is welded to the inboard surface of the first side member.
	Regarding claim 10 see discussion of claim 8 above.
	Regarding claim 11 Gorski discloses a second hook (one on each side), regarding the location of the second hook, see claims 8 and 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619